FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 29TH DISTRICT COURT OF PALO PINTO COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on February 8, 2018,
the cause upon appeal to revise or reverse your judgment between

                           Terry McCain et ux, Barbara McCain

                     11th Court of Appeals No. 11-17-00213-CV and
                           29th District Court Case No. C46601

                        Reeder Distributors, Inc. and Gary Reeder

was determined; and therein our said Court made its order in these words:

     “This court has considered Appellants’ motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Terry McCain et ux, Barbara McCain."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JOHN M. BAILEY,
                                                  Justice of this said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on March 2, 2018.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Cheryl Busk, Deputy
                                                                                           FILE COPY




                                           BILL OF COSTS

             TEXAS COURT OF APPEALS, ELEVENTH DISTRICT, AT EASTLAND

                                          No. 11-17-00213-CV

                            Terry McCain et ux, Barbara McCain
                                              v.
                          Reeder Distributors, Inc. and Gary Reeder

               (No. C46601 IN 29TH DISTRICT COURT OF PALO PINTO COUNTY)


  COURTS OF APPEAL:
     TYPE OF FEE          CHARGES              PAID/NOT          DATE                 BY
                                                 PAID

MOTION FEE                       $10.00     E-PAID             02/05/2018   CORA L MOORE
MOTION FEE                       $10.00     E-PAID             12/29/2017   CORA L MOORE
MOTION FEE                       $10.00     E-PAID             11/27/2017   CORA L MOORE
MOTION FEE                       $10.00     E-PAID             10/25/2017   CORA L MOORE
FILING                          $205.00     E-PAID             08/28/2017   CORA L MOORE

  TRIAL COURT FEE:
  Clerk’s Record - unknown

       Balance of costs owing to the Eleventh Court of Appeals, Eastland, Texas: 0.00


      Court costs in this cause shall be paid as per the Judgment issued by this Court.


         I, Sherry Williamson, CLERK OF THE ELEVENTH COURT OF APPEALS OF THE
  STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
  the cost bill of THE COURT OF APPEALS FOR THE ELEVENTH DISTRICT OF TEXAS,
  showing the charges and payments, in the above numbered and styled cause, as the same
  appears of record in this office.

                                                          WITNESS, the HON. JOHN M. BAILEY,
                                                          Justice of this said Court, with the seal
                                                          thereof annexed at the City of Eastland,
                                                          on March 2, 2018.




                                                          SHERRY WILLIAMSON, CLERK

                                                          By: Cheryl Busk, Deputy